Citation Nr: 0405408
Decision Date: 02/26/04	Archive Date: 05/14/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  94-36 881	)	DATE MAR 25 2004
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



ORDER

     The following corrections are made in a decision issued by the Board in this case on February 26, 2004:

     On page 1, under the heading REPRESENTATION, and after the phrase Appellant represented by, Veterans of Foreign Wars of the United States is corrected to read Disabled American Veterans.


		
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans Appeals


Citation Nr: 0405408	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  94-36 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating from 60 percent, for 
perirectal abscess.  

2.  Entitlement to an earlier effective date than August 21, 
1992, for the grant of a total disability rating based on 
individual unemployability (TDIU).  

(The issue of whether a 1996 Board decision should be revised 
or reversed on the grounds of clear and unmistakable error is 
the subject of a separate decision which is being issued 
concurrently.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel



INTRODUCTION

The veteran served on active military duty from August 1965 
to July 1967.

This appeal arises from a December 1992 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Los 
Angeles, California.  In that decision, the RO, in pertinent 
part, denied the issue of entitlement to a disability 
evaluation greater than 10 percent for the service-connected 
perirectal abscess.  In November 1996, the Board of Veterans' 
Appeals (Board), in relevant part, dismissed this increased 
rating claim.  The Board concluded that the veteran failed to 
perfect an appeal of this issue by filing a substantive 
appeal alleging an error of fact or law regarding the 
adjudication of this claim.

Thereafter, the veteran filed a motion for reconsideration of 
the Board's November 1996 decision.  In January 1997, the 
Board denied the veteran's motion on the basis that it did 
not contain an obvious error and that the November 1996 
decision included clear reasons and bases as well as findings 
of fact that had a plausible basis in the record and were 
consistent with the available evidence and applicable 
statutory and regulatory provisions.

Subsequently, in an April 1999 memorandum decision, the 
United States Court of Appeals for Veterans Claims (Court) 
noted that both parties agreed that the Board's decision as 
to the veteran's perirectal claim should be remanded.  
Consequently, the Court vacated the Board's decision 
regarding the veteran's perirectal claim and remanded the 
matter for further proceedings consistent with the opinion.  
The Court explained that, on remand, the parties would be 
free to frame the issues concerning the veteran's substantive 
appeal.

In August 2000, the Board remanded the issue of entitlement 
to a disability rating greater than 10 percent for the 
service-connected perirectal abscess.  Following completion 
of the development requested by the Board, the RO, by a 
February 2001 rating action, granted an increased evaluation 
to 30 percent, effective from October 2000, for this service-
connected disability.  In July 2001, the veteran's case was 
returned to the Board.

In a September 2001 decision, the Board remanded the 
veteran's claim, and in a February 2003 decision, the RO 
granted the veteran an increased rating to 60 percent for his 
perirectal abscess, and granted a total disability rating 
based on individual unemployability (TDIU).  


FINDINGS OF FACT

1.  The veteran does not have complete loss of sphincter 
control.

2.  The veteran does not have fecal discharge which is 
copious and frequent.  


CONCLUSION OF LAW

The requirements for a rating in excess of 60 percent for 
perirectal abscess have not been met. 38 U.S.C.A. §§ 1155, 
5107(a) (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic 
Codes 7330, 7332 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran was determined to be disabled by the Social 
Security Administration (SSA) in June 1984.  Among the 
medical disorders cited by the SSA was severe perirectal 
abscess.  

The veteran was treated at the VA Medical Center in August 
1990 for his abscess on the left buttock.  The abscess was 
treated with gauze.
 
Dr. A. M. submitted a letter dated August 1992 in which he 
wrote that the veteran had been a patient of his since 
September 1981, and that when he was first seen, he was 
complaining of peri-rectal abscesses.  

The veteran underwent a VA examination in October 2000.  It 
was noted that the veteran had control of his sphincter.  The 
veteran stated that he had some degree of leakage.  He stated 
that he had had fecal leakage constantly since 1979, and did 
not use a pad, but used a paper towel.  He stated that he had 
occasional bleeding of the hemorrhoids, but nothing 
extensive.  It was noted that the veteran was taking 
tetracycline, stool softeners, and Empirin for pain.  
Examination shoed that the veteran was not in acute distress.  
He did not have a colostomy.  On examination, there was no 
evidence of fecal drainage around the anal area and no 
evidence of any feces on his underwear.  The rectum had good 
tone.  There were no palpable lesions.  There was scarring in 
the perianal area consistent with perirectal abscess, but 
there was no current drainage.  There was no evidence of 
fistula.  There was no external hemorrhoid noted.  A linear 
scar was felt at 5:00 looking at the anus.  There were no 
signs of anemia, and no signs of a fissure and no evidence of 
current bleeding.  The examiner commented at the time of 
examination, there was evidence of perirectal abscess in the 
past, but no current fecal leakage nor any evidence of 
current perirectal abscess.  

Dr. A.M. wrote a letter in January 2001 in which he wrote 
that the veteran was last seen in December 2000 with 
complaints of rectal pain and discharge.  Diagnosis was 
chronic draining abscess, para-rectal.  

Dr. A.M. wrote a letter in January 2003 in which he wrote 
that the veteran had been his patient since September 1981.  
He commented that the veteran's rectal problem prevented him 
from assuming his usual employment of truck driving, in that 
he was unable to sit or stand for more than 30 minute 
intervals, because of low back pain occurring on an almost 
constant basis. 

The veteran underwent a VA examination in January 2003.  The 
veteran stated that he continued to have episodic rectal 
drainage and pain.  It was noted that his last rectal surgery 
was a fistulotomy in 1984 at the Long Beach VA Medical 
Center.  It was noted that in 1995 the veteran underwent an 
incision and drainage of a peri-rectal abscess on the right.  
It was noted that the veteran had not worked since 1978, and 
that he used to drive a truck.  Examination showed 
hypopigmentation peri-rectally with slight light brown fecal 
drainage noted in the underwear and around the anus and 
external buttocks.  There were skin tags present at 6:00 with 
no thrombosed hemorroids fissures or evidence of acute 
inflammation.  There was a small open sinus tract on the 
right peri-rectal area at 5:00 and an induration peri-
rectally at 7:00 (scarring from the fistulotomy).  There was 
no tenderness on direct palpation peri-rectally.  There was 
no acute abscess formation.  The sphincter tone was laxed.  
The prostate was small without nodularity.  There were no 
palpable rectal masses.  Diagnosis was chronic peri-rectal 
abscesses currently in remission with current draining peri-
rectal sinus on the right.  The examiner provided an opinion 
that the veteran had a laxed anal sphincter but did not have 
complete loss of sphincter control.  The examiner noted that 
the veteran stated that he had constant drainage, and that 
there was a small amount of fecal material in the underwear.  
The examiner noted that the veteran used an incontinent pad 
(plastic) on his bed, but did not wear any incontinent pads.  
The examiner opined that a medical condition severe enough to 
warrant disability would be expected to require regular and 
routine medical follow-up, but the examiner noted an absence 
of medical records for a long period, which in the examiner's 
opinion militated versus significant disability.  Regarding 
functional and industrial impairment, it was noted that the 
veteran stated that he could not work because of an inability 
to sit due to rectal pain, but the examiner commented that 
the veteran's clinical examination did not substantiate his 
subjective complaints.  


Analysis

As a preliminary matter, on November 9, 2000, the VCAA, was 
enacted. Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Among other things, the 
VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any information 
that is necessary to substantiate the claim for benefits.  
The VCAA also created 38 U.S.C.A. § 5103A, which codifies 
VA's duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

In October 2001 the RO sent the appellant a VCAA letter.  In 
said letter, the RO asked the appellant to tell it about any 
additional evidence he wanted obtained.  The letter told the 
appellant that the RO was required to make reasonable efforts 
in obtaining relevant records.  Throughout the appeal and in 
the VCAA letter, the appellant has been asked to provide VA 
with information about other evidence that might be 
available, and was told VA would assist him in obtaining 
additional evidence (such as private medical reports and 
reports from federal agencies).  In short, the RO has 
informed the appellant which information and evidence that 
the appellant was to provide to VA and which information and 
evidence that the VA would attempt to obtain on behalf of the 
appellant.    38 C.F.R. § 3.159 (b) (2002); Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).  

It is pointed out that the Court of Appeals for Veterans 
Claims (Court) recently held that under 38 U.S.C.A. § 5103 
(a), a claimant must be given notice of the matters specified 
in that statute as well as under 38 C.F.R. § 3.159 prior 
(emphasis added) to the initial unfavorable decision of the 
agency of original jurisdiction.   See Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004).

In this instance, even though the appellant was not provided 
the aforementioned notice prior to the initial unfavorable 
decision, it is determined that he is not prejudiced by such 
failure.  VA has consistently asked the veteran for 
information about where and by whom he was treated for his 
perirectal abscess throughout the more than 10 years that his 
claim has been adjudicated.  Specifically, the Board remanded 
the veteran's claim in August 2000, and thereafter, the RO 
wrote the veteran asking him for the names, addresses, and 
approximate dates of treatment for all VA and non-VA health 
care providers who had treated him for his perirectal 
abscess.  Also, after the Board remanded the veteran's claim 
in September 2001, the RO sent the veteran the aforementioned 
October 2001 VCAA letter.  There are no outstanding records 
to obtain.  When the appellant has provided information about 
where he was treated for his claimed conditions, VA has gone 
and obtained said records.  Also, it is noted that the 
veteran had more than one year to respond to the October 2001 
VCAA letter before his claim was re-adjudicated in February 
2003.  Therefore, for all of the aforementioned reasons, it 
is determined that the veteran was not prejudiced by the 
timing of the notices contained in the July 2002 VCAA letter.  
Bernard v. Brown, 4 Vet.App. 384 (1993).  

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
He was afforded VA examinations in October 2000 and January 
2003.  For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.  In short, the requirements 
under the VCAA have been met.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7 (2000).

Where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings. See Francisco v. Brown, 7 Vet.App. 55 (1994).

The veteran's disability is rated under Diagnostic Code 7335 
for "fistula in ano."  Said diagnostic code instructs to 
rate the disability as for impairment of sphincter control.  

Diagnostic Code 7332 for "impairment of sphincter control of 
rectum and anus" provides a 100 percent rating when there is 
complete loss of sphincter control.  A 60 percent rating is 
for application when there is extensive leakage and fairly 
frequent involuntary movements.  38 C.F.R. § 4.114, 
Diagnostic Code 7332 (2003).  

Diagnostic Code 7330 for "fistula of intestine, persistent, 
or after attempt at operative closure" provides for 100 
percent rating when there is fecal discharge which is copious 
and frequent.  A 60 percent rating is for application when 
there is fecal discharge which is constant or frequent.  
38 C.F.R. § 4.114, Diagnostic Code 7330 (2003).

In order to be entitled to an increased rating to 100 percent 
under Diagnostic Code 7332, the evidence must show complete 
loss of sphincter control.  However, at the veteran's January 
2003 VA examination, the examiner specifically commented that 
the veteran had a laxed anal sphincter, but did not have 
complete loss of sphincter control.  The veteran's private 
doctor, Dr. A. M., did not say that the veteran had complete 
loss of sphincter control  Accordingly, it is concluded that 
the evidence does not show complete loss of sphincter control 
to warrant an increased rating to 100 percent under 
Diagnostic Code 7332.  

In order to be entitled to an increased rating to 100 percent 
under Diagnostic Code 7330, the evidence must show that there 
is copious and frequent fecal discharge.  However, at the 
veteran's October 2000 VA examination, the examiner commented 
that there was no current fecal discharge.  Although the 
examiner from the veteran's January 2003 VA examination noted 
the veteran's complaint of constant drainage, he also stated 
that the veteran's clinical complaints did not substantiate 
his subjective complaints.  On examination, he indicated that 
there was a small amount of fecal material present in the 
veteran's underwear.  The veteran's private doctor, Dr. A.M., 
did not say that the veteran had copious and frequent fecal 
discharge.  Accordingly, it is concluded that the evidence 
does not show copious and frequent fecal discharge to warrant 
an increased rating to 100 percent under Diagnostic Code 
7330.  

While the veteran's service-connected perirectal abscess has 
had some consequences with regard to his employment, his 
disability does not have unusual manifestations and does not 
affect employment in ways that are not already taken into 
account under the provisions of the rating schedule.  It is 
important to note that, under the provisions of  38 C.F.R. 
§ 4.1, the percentage ratings contemplated in the rating 
schedule represent as far as can practicably be determined 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  The regulation further provides that, in 
general, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1  In the 
absence of medical evidence showing frequent hospitalizations 
or marked interference with employability (i.e. interference 
with employability not contemplated in the rating criteria), 
the provisions of 38 C.F.R. § 3.321 relating to 
extraschedular evaluations are not applicable here.  Also, it 
is pointed out that the veteran is already in receipt of a 
TDIU.  

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special examinations to determine the veteran's 
current level of disability.  Therefore, the RO and the Board 
have considered all the provisions of Parts 3 and 4 that 
would reasonably apply in this case.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for an increased rating for perirectal abscess from 60 
percent must be denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to an increased rating for perirectal abscess 
from 60 percent is denied.


REMAND

After the February 2003 decision granting a TDIU (and 
assigning an effective date of August 21, 1992), the veteran 
disagreed with the effective date assigned in an August 2003 
statement.  It is noted that the veteran's representative 
also disagreed with said decision in its January 2004 
informal hearing presentation.  As the veteran filed a timely 
Notice of Disagreement (NOD) regarding the effective date for 
a TDIU, the Board is required to remand this issue to the RO 
for issuance of a Statement of the Case (SOC).  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  

Accordingly, this case is remanded for the following:

The RO should issue a Statement of the 
Case concerning the issue of an earlier 
effective date than August 21, 1992, for 
a TDIU.  If, and only if, the veteran 
completes his appeal by filing a timely 
substantive appeal on the aforementioned 
issue should this claim be returned to 
the Board.  See 38 U.S.C.A. § 7104(a) 
(West 2002).  .

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





_______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




